    Case: 1:19-cv-00145-DAP Doc #: 416 Filed: 08/13/19 1 of 1. PageID #: 10944




                       IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


 DIGITAL MEDIA SOLUTIONS, LLC,         )                 Case No. 1:19-cv-145
                                       )
      Plaintiff,                       )                 JUDGE DAN AARON POLSTER
                                       )
      v.                               )                 MAGISTRATE JUDGE
                                       )                 THOMAS M. PARKER
 SOUTH UNIVERSITY OF OHIO, LLC, et al. )
                                       )
      Defendants.                      )                 ORDER
                                       )


       On July 22, 2019, Receiver Mark Dottore (“the receiver”) filed a motion for leave to

plead in response to intervenor’s complaint filed by Management Services Group, Inc. (“MSG”).

ECF Doc. 393. No oppositions have been filed in response to the receiver’s motion.

       The court finds that the receiver’s motion for leave is well taken. The receiver is granted

until the earliest of 1) the receiver’s receipt of sufficient funds to begin making distributions to

creditors; 2) the Court ordering the receiver to administer a proof of claim process; or 3) the

termination of the receivership to file a responsive pleading to MSG’s Complaint.

       IT IS SO ORDERED.

Dated: August 13, 2019
                                                       Thomas M. Parker
                                                       United States Magistrate Judge
